Title: From Thomas Jefferson to Robert Smith, 9 October 1801
From: Jefferson, Thomas
To: Smith, Robert


Th:J. to mr Smith.
Octor. 9 1801.
Capt Truxton’s idea of a [gradual] relief of our frigates [presents] advantages. in addition to what he [mentions], the frigate going out [might] always carry supplies; the frigate relieved may always be any particular one which may have got damaged & need repairs. it puts it in our power to shift the officers at our will & without offence. [it] might, on the arrival of the one & before the departure of the other, enable the Commodore to undertake an enterprize with 4. frigates to which 3. would be incompetent, it would enable him to send home from time to time such men as were become permanently sick or disabled. perhaps the intervals from 4. months to 4. months may be rather long.
